 



Exhibit 10.2

Tatum CFO Partners, LLP Interim
Executive Services Agreement

April 19, 2005

Mr. Peter A. Deliso
Mr. C. Thomas Faulders, III
LCC International, Inc.
7925 Jones Branch Drive
McLean, Virginia 22102

Dear Mr. Deliso and Mr. Faulders:

Tatum CFO Partners, LLP (“Tatum”) understands that LCC International, Inc. (“the
Company”) desires to engage a partner of Tatum to serve as interim chief
financial officer. This Interim Executive Services Agreement sets forth the
conditions under which such services will be provided.

Services; Fees

Tatum will make available to the Company C.R. “Bob” Waldron (the “Tatum
Partner”), who will serve as interim chief financial officer of the Company. The
Tatum Partner will become an employee and, if applicable, a duly elected or
appointed officer of the Company and subject to the supervision and direction of
the CEO of the Company, the board of directors of the Company, or both. Tatum
will have no control or supervision over the Tatum Partner.

The Company will pay the Tatum Partner directly a salary of $22,000 a month. In
addition, the Company will pay directly to Tatum a fee of $5,500 a month
(“Fees”) as partial compensation for resources provided.

The Company will have no obligation to provide the Tatum Partner any health or
major medical benefits, stock, or bonus payments. The Tatum Partner will remain
on his or her current medical plan.

As an employee, the Tatum Partner will be eligible for any Company employee
retirement and/or 401(k) plan and for vacation and holidays consistent with the
Company’s policy as it applies to senior management, and the Tatum Partner will
be exempt from any delay periods otherwise required for eligibility.

Payments;

Payments to Tatum should be made by direct deposit through the Company’s
payroll, or by an automated clearing house (“ACH”) payment at the same time as
payments are made to the Employee. If such payment method is not available and
payments are

 



--------------------------------------------------------------------------------



 



made by check, Tatum will issue invoices to the Company, and the Company agrees
to pay such invoices no later than ten (10) days after receipt of invoices.

The Company will reimburse the Tatum Partner directly for out-of-pocket expenses
incurred by the Tatum Partner in providing services hereunder to the same extent
that the Company is responsible for such expenses of senior managers of the
Company.

Converting Interim to Permanent
The Company will have the opportunity to make the Tatum Partner a permanent
member of Company management at any time during the term of this agreement by
entering into another form of Tatum agreement, the terms of which will be
negotiated at such time.

Hiring Tatum Partner Outside of Agreement

During the twelve (12)-month period following termination or expiration of this
agreement, other than in connection with another Tatum agreement, the Company
will not employ the Tatum Partner, or engage the Tatum Partner as an independent
contractor, to render services of substantially the same nature as those to be
performed by the Tatum Partner as contemplated by this agreement. The parties
recognize and agree that a breach by the Company of this provision would result
in the loss to Tatum of the Tatum Partner’s valuable expertise and revenue
potential and that such injury will be impossible or very difficult to
ascertain. Therefore, in the event this provision is breached, Tatum will be
entitled to receive as liquidated damages an amount equal to twenty-five percent
(25%) of the Tatum Partner’s Annualized Compensation (as defined below), which
amount the parties agree is reasonably proportionate to the probable loss to
Tatum and is not intended as a penalty. If, however, a court or arbitrator, as
applicable, determines that liquidated damages are not appropriate for such
breach, Tatum will have the right to seek actual damages. The amount will be due
and payable to Tatum upon written demand to the Company. For this purpose,
''Annualized Compensation’’ will mean monthly Salary equivalent to what the
Tatum Partner would receive on a full-time basis multiplied by twelve (12), plus
the maximum amount of any bonus for which the Tatum Partner was eligible with
respect to the then current bonus year.

Term & Termination

This agreement will be for a term of six months starting April 25, 2005 and
ending October 25, 2005. Should the Company utilize The Tatum Partner for less
than six months, the rate of $30,000 ($24,000 for the Tatum Partner and $6,000
for Tatum) will be applied for the time used on a proportional basis.

The Company shall have the right to terminate this engagement and/or the Tatum
Partner’s employment with the Company at anytime, and for any reason, upon two
weeks written notice to Tatum and/or the Tatum Partner.

Tatum retains the right to terminate this agreement immediately if (1) the
Company is engaged in or asks the Tatum Partner to engage in or to ignore any
illegal or unethical activity, (2) the Tatum Partner dies or becomes disabled,
(3) the Tatum Partner ceases to be a partner of Tatum for any other reason, or
(4) upon ten days advance written notice by Tatum of non-payment by the Company
of amounts due under this agreement, unless such amounts are paid. For purposes
of this agreement, disability will be as

2



--------------------------------------------------------------------------------



 



defined by the applicable policy of disability insurance or, in the absence of
such insurance, by Tatum’s management acting in good faith.

In the event that either party commits a breach of this agreement, other than
for reasons described in the above paragraph, and fails to cure the same within
seven (7) days following delivery by the non-breaching party of written notice
specifying the nature of the breach, the non-breaching party will have the right
to terminate this agreement immediately effective upon written notice of such
termination.

Insurance

The Company will provide Tatum or the Tatum Partner with written evidence that
the Company maintains directors’ and officers’ insurance at no additional cost
to the Tatum Partner, and the Company will maintain such insurance at all times
while this agreement remains in effect.

Disclaimers, Limitations of Liability & Indemnity

Tatum assumes no responsibility or liability under this agreement other than to
render the services called for hereunder and will not be responsible for any
action taken by the Company in following or declining to follow any of Tatum’s
advice or recommendations. Tatum represents to the Company that Tatum has
conducted reasonable screening and background checks and investigation
procedures consistent with those procedures used by US public companies for
similar positions with respect to the Tatum Partner becoming a partner in Tatum,
and the results of the same uncovered no possible concerns. Tatum disclaims all
other warranties, either express or implied. Without limiting the foregoing,
Tatum makes no representation or warranty as to the accuracy or reliability of
reports, projections, forecasts, or any other information derived from use of
Tatum’s resources, and Tatum will not be liable for any claims of reliance on
such reports, projections, forecasts, or information. Tatum will not be liable
for any non-compliance of reports, projections, forecasts, or information or
services with federal, state, or local laws or regulations. Such reports,
projections, forecasts, or information or services are for the sole benefit of
the Company and not any unnamed third parties.

In the event that any partner of Tatum (including without limitation the Tatum
Partner to the extent not otherwise entitled in his or her capacity as an
officer of the Company) is subpoenaed or otherwise required to appear as a
witness or Tatum or such partner is required to provide evidence, in either case
in connection with any action, suit, or other proceeding initiated by a third
party or by the Company against a third party, then the Company shall reimburse
Tatum for the costs and expenses (including reasonable attorneys’ fees) actually
incurred by Tatum or such partner and provide Tatum with compensation at Tatum’s
customary rate for the time incurred.

The Company agrees that, with respect to any claims the Company may assert
against Tatum in connection with this agreement or the relationship arising
hereunder, Tatum’s total liability will not exceed two (2) months of Fees.

As a condition for recovery of any liability, the Company must assert any claim
against Tatum within three (3) months after discovery or sixty (60) days after
the termination or expiration of this agreement, whichever is earlier.

3



--------------------------------------------------------------------------------



 



Tatum will not be liable in any event for incidental, consequential, punitive,
or special damages, including without limitation, any interruption of business
or loss of business, profit, or goodwill.

Arbitration

If the parties are unable to resolve any dispute arising out of or in connection
with this agreement, either party may refer the dispute to arbitration by a
single arbitrator selected by the parties according to the rules of the American
Arbitration Association (“AAA”), and the decision of the arbitrator will be
final and binding on both parties. Such arbitration will be conducted by the
Northern Virginia office of the AAA. In the event that the parties fail to agree
on the selection of the arbitrator within thirty (30) days after either party’s
request for arbitration under this paragraph, the arbitrator will be chosen by
AAA. The arbitrator may in his discretion order documentary discovery but shall
not allow depositions without a showing of compelling need. The arbitrator will
render his decision within ninety (90) days after the call for arbitration. The
arbitrator will have no authority to award punitive damages. Judgment on the
award of the arbitrator may be entered in and enforced by any court of competent
jurisdiction. The arbitrator will have no authority to award damages in excess
or in contravention of this agreement and may not amend or disregard any
provision of this agreement, including this paragraph. Notwithstanding the
foregoing, either party may seek appropriate injunctive relief from a court of
competent jurisdiction, and either party may seek injunctive relief in any court
of competent jurisdiction.

Miscellaneous

Tatum will be entitled to receive all reasonable costs and expenses incidental
to the collection of overdue amounts under this agreement, including but not
limited to attorneys’ fees actually incurred.

Neither the Company nor Tatum will be deemed to have waived any rights or
remedies accruing under this agreement unless such waiver is in writing and
signed by the party electing to waive the right or remedy. This agreement binds
and benefits the respective successors of Tatum and the Company.

Neither party will be liable for any delay or failure to perform under this
agreement (other than with respect to payment obligations) to the extent such
delay or failure is a result of an act of God, war, earthquake, civil
disobedience, court order, labor dispute, or other cause beyond such party’s
reasonable control. The provisions concerning payment of compensation and
reimbursement of costs and expenses, limitation of liability, directors’ and
officers’ insurance, and arbitration will survive the expiration or any
termination of this agreement.

This agreement will be governed by and construed in all respects in accordance
with the laws of the Commonwealth of Virginia, without giving effect to
conflicts-of-laws principles.

The terms of this agreement are severable and may not be amended except in
writing signed by the party to be bound. If any portion of this agreement is
found to be unenforceable, the rest of the agreement will be enforceable except
to the extent that the severed provision deprives either party of a substantial
benefit of its bargain.

4



--------------------------------------------------------------------------------



 



Nothing in this agreement shall confer any rights upon any person or entity
other than the parties hereto and their respective successors and permitted
assigns and the Tatum Partner.

Each person signing below is authorized to sign on behalf of the party
indicated, and in each case such signature is the only one necessary.

Bank Lockbox Mailing Address for Deposit and Fees:

Tatum CFO Partners, LLP
P.O. Box 403291
Atlanta, GA 30384-3291

Electronic Payment Instructions for Deposit and Fees:

              Bank Name: Bank of America     Branch: Atlanta

  Routing Number:   For ACH Payments: 061 000 052

      For Wires: 026 009 593     Account Name: Tatum CFO Partners, LLP    
Account Number: 003 279 247 763     Please reference LCC International, Inc. in
the body of the wire.

Please sign below and return a signed copy of this letter to indicate the
Company’s agreement with its terms and conditions.

We look forward to serving you.

Sincerely yours,

     
TATUM CFO PARTNERS, LLP
  Acknowledged and agreed by:
 
   
-s- Robert P. Hostetler [w08895w0889599.gif]
  LCC International, Inc.
Signature
  /s/ Peter A. Deliso

 

--------------------------------------------------------------------------------


  Signature
Robert P. Hostetler
   

  Peter A. Deliso
 
   
Area Managing Partner for TATUM CFO
  Interim Chief Executive Officer
PARTNERS, LLP
   
 
   
April 19, 2005
  April 25, 2005

 

--------------------------------------------------------------------------------


  (Date)

5